Exhibit 10.6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------








EMPLOYMENT AGREEMENT
 


 

--------------------------------------------------------------------------------







 
By and between:
 
GWire CORPORATION
 
a Utah corporation
 
and
 
DAVID LEE
 


 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

      Page         1 Position and Responsibilities.
1
 
(a)
Position
1
 
(b)
Other Activities
1
 
(c)
No Conflict
1
        2 Compensation and Benefits.
1
 
(a)
Compensation
1
 
(b)
Equity Incentive Share Bonus
1
 
(c)
Stock Options..
2
 
(d)
Vacation
2
 
(e)
Benefits
2
 
(f)
Expenses
2
        3 Term
2
      4 Termination of Employment.
2
 
(a)
Definitions
2
 
(b)
Termination Without Cause
3
 
(c)
Termination for Cause
4
 
(d)
Death
4
 
(e)
Disability
4
 
(f)
Voluntary Termination
4
        5 Severance
5
      6 Termination Obligations.
5
 
(a)
Return of Property
5
 
(b)
Resignation and Cooperation
5
        7 Confidential Information
6
      8 Non-Competition and Non-Solicitation Covenants
7
 
(a)
Prohibited Activities
7
 
(b)
Non-Solicitation
7
 
(c)
Communication of Contents of Covenants
7
 
(d)
Tolling of Covenants
7
 
(e)
Employee’s Acknowledgments
7
 
(f)
Specific Performance
8
        9 Miscellaneous.
8
 
(a)
Severability
8
 
(b)
Taxes
8
 
(c)
Governing Law
8
 
(d)
Dispute Resolution
8
 
(e)
WAIVER OF RIGHT TO JURY TRIAL
9
 
(f)
Fees and Costs
9
 
(g)
Amendments; Waivers
9
 
(h)
Section 409A.
9
 
(i)
Remedies
10
 
(j)
Assignment
11
 
(k)
Parties in Interest
11
 
(l)
Construction
11
 
(m)
Interpretation
11
 
(n)
Notice
11
 
(o)
Survival
11
 
(p)
Counterparts
12
 
(q)
Authority
12
 
(r)
Entire Agreement
12
 
(s)
EMPLOYEE ACKNOWLEDGEMENT
12

 
 
 

--------------------------------------------------------------------------------

 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
1st day of November 2012, by and between GWire Corporation, a Utah corporation
(the “Company”), and David Lee (“Employee”).
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the parties agree as follows:
 
1. Position and Responsibilities.
 
(a) Position
 
.  The Company shall employ Employee to render services to the Company in the
position of Chief Executive Officer.  Employee shall perform such duties and
responsibilities as are normally related to such position in accordance with the
standards of the industry and any additional duties now or hereafter assigned to
Employee by the Company.  Employee shall abide by the rules, regulations, and
practices as adopted or modified from time to time in the Company’s sole
discretion.
 
(b) Other Activities
 
.  Except upon the prior written consent of the Company, Employee will not,
during Employee’s employment with the Company, (i) accept any other employment,
or (ii) engage, directly or indirectly, in any other business activity (whether
or not pursued for pecuniary advantage) that might interfere with Employee’s
duties and responsibilities hereunder or create a conflict of interest with the
Company.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(c) No Conflict
 
.  Employee represents and warrants that Employee’s execution of this Agreement,
Employee’s employment with the Company, and the performance of Employee’s duties
under this Agreement shall not violate any obligations Employee may have to any
other employer, person or entity, including any obligations with respect to
proprietary or confidential information of any other person or entity.
 
2. Compensation and Benefits.
 
(a) Compensation
 
.  In consideration of the services to be rendered under this Agreement, the
Company shall compensate Employee at a rate of One Hundred Fifty Thousand
Dollars ($150,000) per year (as adjusted from time to time in accordance
herewith, “Base Salary”).  The Base Salary shall be paid in accordance with the
Company’s regularly established payroll practices.  Employee’s Base Salary will
be reviewed from time to time in accordance with the established procedures of
the Company for adjusting salaries for similarly situated employees and may be
adjusted in the sole discretion of the Company.  Employee’s Base Salary does not
include bonuses paid by the Company.
 
(b) Equity Incentive Share Bonus
 
.  In addition to the Base Salary, the Company hereby awards to Employee an
equity bonus of Two Million, One Hundred Twenty-five Thousand (2,125,000) shares
of the Company’s common stock (the “Bonus Shares”) to vest immediately upon the
date hereof. The Bonus Shares are subject to certain restrictions contained in
that certain Voting Agreement and Proxy of even date herewith (the “Voting
Agreement”), entered into by and among the Company, the Employee and ActiveCare,
Inc., a Delaware corporation (“ActiveCare”) and the parent of the Company.
 
(c) Stock Options.  As additional compensation to Employee, the Company hereby
grants to Employee non-qualified stock options to purchase Two Million, One
Hundred Twenty-five Thousand (2,125,000) shares of the Common Stock of
ActiveCare at a purchase price of Ten Cents ($0.10) per share (the
“Options”).  The Options shall vest on the date hereof.  The exercise of the
Options is restricted and limited by the terms of the Stock Option Agreement
under which the Options are granted to Employee.
 
(d) Vacation
 
.  Employee shall be entitled to vacation and other leave in accordance with the
Company’s policies generally applicable to similarly-situated
employees.  Subject to applicable law, the amount of vacation and other leave
available to Employee as well as the policies applicable thereto can be
adjusted, reduced or eliminated from time to time in the Company’s sole
discretion.  Initially, Employee shall be entitled to twenty (20) days of Paid
Time Off (PTO), to be accrued and used in accordance with the Company’s vacation
and other leave policies, as such policies may be amended from time to time.
 
(e) Benefits
 
.  Employee shall be eligible to participate in the benefits, if any, made
generally available by the Company to similarly-situated employees, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.  Such benefits and
perquisites can be adjusted, reduced or eliminated from time to time in the
Company’s sole discretion.
 
(f) Expenses
 
.  The Company shall reimburse Employee for reasonable business expenses
incurred in the performance of Employee’s duties hereunder in accordance with
the Company’s expense reimbursement guidelines, provided that such expenses are
properly documented and accounted for in accordance with the requirements of the
Internal Revenue Service.
 
3. Term
 
. The term of this Agreement and of Employee’s employment hereunder shall be two
(2) years from the date hereof, subject to termination prior to the end of such
term as provided in Section 4, below. Upon such termination of employment, all
obligations of the Company under this Agreement shall cease except as otherwise
specifically provided herein.
 
4. Termination of Employment.
 
(a) Definitions
 
.  For purposes of this Agreement:
 
(i) “Cause” shall mean a finding by the Company, in its sole discretion, that
(A) Employee has committed of an act of fraud, dishonesty or embezzlement
against the Company or any customer or client thereof; (B) Employee has been
convicted (or entered a plea of nolo contendere in lieu thereof) of a felony or
of a crime involving fraud, dishonesty, moral turpitude, or physical harm to any
person; (C) Employee has materially breached one or more terms of this
Agreement; (D) Employee has disclosed Confidential Information (as defined
below) without authorization which disclosure Employee knew or reasonably should
have known would result in material damage to the Company; (E) Employee has
engaged in conduct that is in bad faith and materially injurious to the Company,
including, but not limited to, misappropriation of trade secrets or a business
opportunity; (F) Employee has refused to implement or follow a lawful rule,
policy, regulation, or directive of the Company; (G) Employee has used drugs or
alcohol in violation of Company policy or that impedes Employee’s job
performance; (H) Employee has committed any act to secure or attempting to
secure any personal profit not fully disclosed to and approved by the Company in
connection with any transaction entered into on behalf of the Company;
(I) Employee has engaged in any gross, willful or wanton negligence, intentional
misconduct, or conduct which constitutes a breach of any fiduciary duty owed to
the Company by Employee; or (J) Employee has accepted employment with any other
employer.
 
 
2

--------------------------------------------------------------------------------

 
 
(A) A breach by the Company of any material provision of this Agreement.
 
(ii) “Termination Notice” shall mean a written notice that: (A) indicates the
specific termination provision in this Agreement relied upon; (B) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated, to the
extent applicable; and (C) specifying the effective date of termination of
employment which, if submitted by Employee, shall be at least four (4) weeks
following the date of such notice; provided, however, that in the event that
Employee delivers a Termination Notice to the Company, the Company may, in its
sole discretion, change the effective date of termination of employment to any
date that occurs following the date of the Company’s receipt of such Termination
Notice (even if such date is prior to the date specified in such Termination
Notice).  A Termination Notice submitted by the Company may provide for an
effective date of termination of employment on the date Employee receives the
Termination Notice, or any date thereafter elected by the Company in its sole
discretion.  The failure by the Company to set forth in the Termination Notice
any fact or circumstance which contributes to a showing of Cause shall not waive
any right of the Company hereunder or preclude the Company from asserting such
fact or circumstance in enforcing the Company’s rights hereunder.
 
(iii) “Voluntary Termination” shall mean the termination by Employee of
Employee’s employment with the Company other than: (A) due to death or
disability (as provided in Section 4(e) below); (B) simultaneous with
termination for Cause; or (C) simultaneous with or following an event which,
whether or not known to the Company at the time of such Voluntary Termination by
Employee would constitute Cause.  In the event of a Voluntary Termination,
Employee shall deliver to the Company a Termination Notice in accordance with
Section 4(a)(ii).
 
(b) Termination Without Cause
 
.  After the initial two year period set forth in Section 3, the Company may
terminate Employee’s employment hereunder at any time without Cause by
delivering a Termination Notice to Employee specifying that Employee’s
termination is without Cause pursuant to this Section 4(b).  If the Company
terminates Employee’s employment without Cause, then the Company shall pay to
Employee any compensation to which Employee is entitled up through the date of
termination (including amounts for any accrued but unused vacation time, and any
bonus declared by the Company but not yet paid to Employee) and shall reimburse
Employee for any reimbursable business expenses incurred by Employee on behalf
of the Company prior to the effective date of termination.  Thereafter, all
obligations of the Company under this Agreement (except any obligation that may
exist under Section 5) shall cease.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Termination for Cause
 
.  The Company may terminate Employee’s employment hereunder at any time for
Cause by delivering a Termination Notice to Employee specifying that Employee’s
termination is for Cause pursuant to this Section 4(c).  If the Company
terminates Employee’s employment for Cause, then the Company shall pay to
Employee any compensation to which Employee is entitled up through the date of
termination (excluding any amounts for any accrued but unused vacation time and
any bonus declared by the Company but not yet paid to Employee) and shall
reimburse Employee for any reimbursable business expenses incurred by Employee
on behalf of the Company prior to the effective date of termination, subject in
each case to any other rights or remedies of the Company under this Agreement or
any other agreement, or at law or in equity.  Thereafter, all obligations of the
Company under this Agreement shall cease.
 
(d) Death
 
.  Employee’s employment shall terminate automatically upon Employee’s
death.  The Company shall pay to Employee’s beneficiaries or estate, as
appropriate, any compensation to which Employee is entitled up through the date
of termination (including amounts for any accrued but unused vacation time, and
any bonus declared by the Company but not yet paid to Employee) and shall
reimburse Employee’s beneficiaries or estate, as appropriate, for any
reimbursable business expenses incurred by Employee on behalf of the Company
prior to the effective date of termination.  Thereafter, all obligations of the
Company under this Agreement shall cease.  Nothing in this Section 4(d) shall
affect any entitlement of Employee’s heirs or devisees to the benefits of any
life insurance plan or applicable benefit.
 
(e) Disability
 
.  If Employee becomes eligible for the Company’s long-term disability benefits
or if, in the sole opinion of the Company, Employee is unable to carry out the
responsibilities and functions of the position held by Employee by reason of any
physical or mental impairment for more than ninety (90) consecutive days or more
than one hundred twenty (120) days in any twelve-month period, then, to the
extent permitted by law, the Company may terminate Employee’s employment by
delivering a Termination Notice to Employee specifying that Employee’s
termination is made pursuant to this Section 4(e).  The Company shall pay to
Employee all compensation to which Employee is entitled up through the date of
termination (including amounts for any accrued but unused vacation time, and any
bonus declared by the Company but not yet paid to Employee) and shall reimburse
Employee for any reimbursable business expenses incurred by Employee on behalf
of the Company prior to the effective date of termination.  Thereafter, all
obligations of the Company under this Agreement shall cease.  Nothing in this
Section 4(e) shall affect Employee’s rights under any disability plan in which
Employee is a participant.
 
(f) Voluntary Termination
 
.  Employee may terminate his employment voluntarily in accordance with a
Termination Notice delivered to the Company specifying that Employee’s
termination is a Voluntary Termination pursuant to this Section 4(f).  In the
event of a Voluntary Termination, the Company shall pay to Employee any
compensation to which Employee is entitled up through the date of termination
(including amounts for any accrued but unused vacation time but excluding any
bonus declared by the Company but not yet paid to Employee) and shall reimburse
Employee for any reimbursable business expenses incurred by Employee on behalf
of the Company prior to the effective date of termination.  Thereafter, all
obligations of the Company under this Agreement shall cease.
 
 
4

--------------------------------------------------------------------------------

 
 
5. Severance
 
.  If the Company terminates the employment of Employee without Cause (as
provided in Section 4(b)), provided that such termination of employment
constitutes a “separation from service” with the Company as such term is defined
in Treasury Regulation Section 1.409A-1(h) and any successor provision thereto
(“Separation from Service”), and only in such event, Employee shall be eligible
to receive his then-current Base Salary payable in the form of salary
continuation (“Severance”) for the longer of (a) three (3) months, or (b) the
balance of the Initial Period (as defined below), so long as Employee does not
violate any of the terms of Section 7 or Section 8.  Employee’s eligibility for
Severance is subject to and conditioned on Employee’s execution of and
compliance with the terms of a general release and waiver in the form acceptable
to the Company (the “Separation and Release Agreement”).  For purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment of Severance that Employee may be eligible to
receive under this Agreement shall be treated as a separate and distinct
payment.  Should the Company learn that Employee has violated any of the terms
of Section 7 or Section 8 during the salary continuation period (the “Severance
Period”), then the Company may immediately cease such payments and Employee
must, on demand, repay to the Company the payments for each month in which
Employee breached any of the terms of Section 7 or Section 8.  Furthermore, such
Severance shall be reduced by any remuneration paid to Employee because of
Employee’s employment or self-employment during the Severance Period.  Employee
shall promptly report all such remuneration to the Company in writing.  Employee
shall not be entitled to any Severance if: (i) Employee’s employment is
terminated for Cause (in accordance with Section 4(c)), by death (as provided in
Section 4(d)) or by disability (as provided in Section 4(e)), or (ii) Employee
chooses not to sign the Separation and Release Agreement, or chooses to revoke
the Separation and Release Agreement in accordance with the terms thereof once
signed.  For purposes of this Section 5, the term “Initial Period” means the
twenty-four (24) month period commencing on Employee’s first day of employment
with the Company.
 
6. Termination Obligations.
 
(a) Return of Property
 
.  Employee agrees that all property (including without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts and computer-generated materials, furnished to or created or prepared
by Employee incident to Employee’s employment belongs to the Company and shall
be promptly returned to the Company promptly upon termination of Employee’s
employment.
 
(b) Resignation and Cooperation
 
.  Upon termination of Employee’s employment, Employee shall be deemed to have
resigned from all offices, directorships and managerships then held with the
Company or any of its subsidiaries or other Affiliates.  Following any
termination of employment, Employee shall cooperate with the Company in the
winding up of pending work on behalf of the Company and the orderly transfer of
work to other employees.  Employee shall also cooperate with the Company in the
defense of any action brought by any third party against the Company that
relates to Employee’s employment by the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
7. Confidential Information
 
.  In exchange for Employee’s promises and covenants contained in this Section 7
and elsewhere in this Agreement, including Section 8, the Company agrees to
provide Employee with access to Confidential Information (as defined below) of
the Company, including, without limitation, trade secrets and proprietary
information regarding the Company’s business, necessary for Employee to perform
his duties under this Agreement.  In connection therewith, Employee acknowledges
that because of Employee’s position with the Company, Employee will have access
to Confidential Information of the Company.  Accordingly, Employee hereby agrees
that, during his employment and at all times thereafter, he will hold the
Confidential Information of the Company in strict confidence and will neither
use (for himself or any third party) the information nor furnish, make available
or disclose it to anyone, except to the extent necessary to carry out his
responsibilities as an employee of the Company or as specifically authorized in
writing by a duly authorized officer of the Company other than Employee.  As
used in this Agreement, “Confidential Information” means any information
relating to the business or affairs of the Company and its Affiliates (as
defined below), including, but not limited to, this Agreement, information
relating to financial statements, operations manuals, systems manuals, customer
identities, customer profiles, customer preferences, partner or investor
identities, employees, suppliers, project designs, project methods, know-how,
computer programs, procedures, advertising programs, advertising techniques,
target markets, servicing methods, equipment, programs, strategies and
information, market analyses, profit margins, past, current or future marketing
strategies, or any other proprietary information used by the Company or its
subsidiaries; provided, however, that Confidential Information shall not include
any information which is in the public domain or becomes known in the industry
through no act on the part of Employee.  Employee acknowledges that the
Confidential Information is vital, sensitive, confidential and proprietary to
the Company and that he is under a contractual and common law duty to not
disclose the Confidential Information to any third party at any time.  Employee
acknowledges and agrees that his non-disclosure obligation applies to all
Confidential Information of the Company, no matter when he obtained knowledge of
or access to such Confidential Information.  Employee further acknowledges that
the Company would not employ him or provide him with access to its Confidential
Information, but for his promises and covenants contained in this Section 7 and
elsewhere in this Agreement, including Section 8.  For purposes of this
Agreement, the term “Affiliate” means (a) with respect to a Person (as defined
below): (i) any Person directly or indirectly controlling, controlled by or
under common control with such Person, (ii) any Person owning or controlling ten
percent (10%) or more of the outstanding voting interests of such Person,
(iii) any officer, director, manager or general partner of such Person, or
(iv) any Person who is an officer, director, manager, general partner, trustee,
or holder of ten percent (10%) or more of the outstanding voting interests of
any Person described in item (i) or (ii) of this clause (a); and (b) with
respect to the Company: (i) ActiveCare and its Affiliates, and (ii) any Person
for whom the Company provides management or administrative services, and their
respective Affiliates.  For purposes of clause (a) in the definition of
Affiliate above, the term “controls,” “is controlled by,” or “is under common
control with” shall mean the possession, whether direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.  For purposes of this Agreement, the term “Person” means an
individual, partnership, corporation, limited liability company, unincorporated
organization, trust, joint venture, governmental agency, or other entity,
whether domestic or foreign.
 
 
6

--------------------------------------------------------------------------------

 
 
8. Non-Competition and Non-Solicitation Covenants
 
(a) Prohibited Activities
 
.  In the event Employee is terminated for Cause  or Employee voluntarily
terminates his employment with the Company, during the term of Employee’s
employment and for twenty-four (24) months thereafter (the “Non-Compete
Period”), in addition to Employee’s other obligations hereunder, Employee shall
not, in any manner, directly or indirectly, in the Restricted Territory:
(i) engage or invest in, (ii) own, manage, operate, finance, control,
(iii) participate in the ownership, management, operation, financing, or control
of, or (iv) be employed by, work for or with, or in any way assist, any
business, person, firm, corporation, partnership, limited liability company,
governmental or private entity, or any other entity of whatever kind, engaged in
providing PERS, products and/or services that are substantially similar to or
competitive with those offered or provided by the Company or any of its
subsidiaries at any time during the Non-Compete Period or for which the Company
or any of its subsidiaries has adopted a plan or authorized a budget prior to
the effective date of Employee’s termination of employment (collectively, the
“Restricted Business”).  For purposes of this Agreement, the “Restricted
Territory” means the geographic area consisting of the United States of
America.  Nothing contained in this Agreement, including this Section 8(a),
shall prohibit Employee from being a passive owner of not more than two percent
(2%) of the outstanding stock of any class of a corporation, any securities of
which are publicly traded, so long as Employee has no active participation in
the business of such corporation.
 
(b) Non-Solicitation
 
.  During the term of Employee’s employment and for twenty-four (24) months
thereafter (the “Non-Solicitation Period”), Employee shall not directly or
indirectly (i) divert or attempt to divert from the Company or any of its
subsidiaries any business of any kind, including without limitation the
solicitation of or interference with any of the Company’s or its affiliates’
customers, clients, members, investors, business partners or suppliers or
(ii) solicit, induce, recruit or encourage any person employed by or otherwise
providing services to the Company or any of its subsidiaries to terminate his or
her employment or services with the Company or any such subsidiary or to take
employment with another person.
 
(c) Communication of Contents of Covenants
 
.  During the Non-Compete Period, Employee shall communicate the contents of
this Section 8 to any person (including any business) that Employee intends to
be retained or employed by, associated with, or represent and which Employee
knows is engaged in the Restricted Business in the Restricted Territory.
 
(d) Tolling of Covenants
 
.  If it is judicially determined that Employee has violated any of his or her
obligations under this Agreement, then the Non-Compete Period or the
Non-Solicitation Period, as the case may be, will automatically be extended by a
period of time equal in length to the period during which such violation or
violations occurred.
 
(e) Employee’s Acknowledgments
 
.  Employee acknowledges that the obligations of Employee under this Section 8
(including the geographic boundaries, scope of prohibited activities and the
time duration of the provisions) are reasonable in the context of the nature of
the Restricted Business and the competitive injuries likely to be sustained by
the Company if Employee were to violate such obligations, and are no broader
than are necessary to protect the legitimate business interests of the
Company.  Employee further acknowledges that the Company would not have employed
Employee in the absence of this Section 8 and the other covenants and
representations and warranties of Employee made herein, which Employee
acknowledges constitutes good, valuable and sufficient consideration.  Employee
also acknowledges that, in the event Employee’s employment with the Company is
terminated for any reason, Employee will be able to earn a livelihood without
violating his obligations under this Section 8 and that Employee’s ability to
earn a livelihood without violating such obligations is a material condition to
Employees employment and continued employment with the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(f) Specific Performance
 
.  The parties agree (i) that it is impossible to measure in money the damages
that will accrue to the Company if Employee fails to perform his obligations
under this Section 8, (ii) that failure by Employee to substantially and
materially perform such obligations may result in irreparable damage to the
Company, and (iii) that specific performance of Employee’s obligations may,
therefore, be obtained by suit in equity.  Employee therefore agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity, temporary and permanent injunctive relief may be granted in any
proceeding that may be brought to enforce any provision contained in this
Section 8, without the requirement of posting any bond or the necessity of proof
of actual damage.  Without limiting the generality of the preceding sentence,
the Company shall be entitled to an injunction from any federal or state court
located in the County of Utah, in the State of Utah restraining Employee from
committing or continuing any violation of this Section 8.  Employee will not
assert as a claim or defense in any action or proceeding to enforce any
provision hereof that the Company has or had an adequate remedy at law.
 
9. Miscellaneous.
 
(a) Severability
 
.  If any provision of this Agreement shall be held by a court to be invalid,
unenforceable, or void, such provision shall be enforced to the fullest extent
permitted by law, and the remainder of this Agreement shall remain in full force
and effect.  In the event that the time period or scope of any provision is
declared by a court of competent jurisdiction to exceed the maximum time period
or scope that such court deems enforceable, then such court shall reduce the
time period or scope to the maximum time period or scope permitted by law.
 
(b) Taxes
 
.  All amounts paid under this Agreement (including, without limitation, Base
Salary, bonuses and Severance) shall be paid less all applicable state and
federal tax withholdings and any other withholdings required by any applicable
jurisdiction.
 
(c) Governing Law
 
.  This Agreement shall be governed by the laws of the State of Utah without
regard to conflict of law principles.
 
(d) Dispute Resolution
 
.  All disputes and controversies arising out of or in connection with this
Agreement, Employee’s employment with the Company, or the transactions
contemplated hereby shall be resolved exclusively by the state and federal
courts located in Utah County in the State of Utah, and each party hereto agrees
to submit to the jurisdiction of said courts and agrees that venue shall lie
exclusively with such courts.  Each party hereby irrevocably waives, to the
fullest extent permitted by applicable law, any objection which such party may
raise now, or hereafter have, to the laying of the venue of any such suit,
action or proceeding brought in such a court and any claim that any such suit,
action or proceeding brought in such a court has been brought in an inconvenient
forum.  Each party agrees that, to the fullest extent permitted by applicable
law, a final judgment in any such suit, action, or proceeding brought in such a
court shall be conclusive and binding upon such party, and may be enforced in
any court of the jurisdiction in which such party is or may be subject by a suit
upon such judgment.
 
 
8

--------------------------------------------------------------------------------

 
 
(e) WAIVER OF RIGHT TO JURY TRIAL
 
.  TO THE EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVES ITS RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR EMPLOYEE’S EMPLOYMENT BY THE COMPANY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE.  EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT, OR ANY PROVISION HEREOF.  THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.
 
(f) Fees and Costs
 
.  The prevailing party in any arbitration, court action or other adjudicative
proceeding arising out of or relating to this Agreement or Employee’s employment
with the Company shall be reimbursed by the party who does not prevail for their
reasonable attorneys’, accountants’, and experts’ fees and for the costs of such
proceeding.  The provisions set forth in this Section shall survive the merger
of these provisions into any judgment.
 
(g) Amendments; Waivers
 
.  This Agreement may not be modified, amended, or changed except by an
instrument in writing, signed by Employee and by a duly authorized
representative of the Company other than Employee.  No waiver or consent shall
be binding except in a writing signed by the party making the waiver or giving
the consent.  No waiver of any provision or consent to any action shall
constitute a waiver of any other provision or consent to any other action,
whether or not similar.  No waiver or consent shall constitute a continuing
waiver or consent except to the extent specifically set forth in writing.
 
(h) Section 409A.
 
(i) Notwithstanding anything to the contrary in this Agreement, if at the time
of Employee’s Separation from Service with the Company, Employee is a “specified
employee,” as determined by the Company in accordance with Section 409A of the
Code, and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in the payments or
benefits ultimately paid or provided to Employee) until the date that is at
least six (6) months following Employee’s Separation from Service with the
Company (or the earliest date permitted under Section 409A of the Code),
whereupon the Company will pay Employee a lump-sum amount equal to the
cumulative amounts that would have otherwise been previously paid to Employee
under this Agreement during the period in which such payments or benefits were
deferred.  Thereafter, payments will resume in accordance with this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii) This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment or benefits provided under the
Agreement become subject to (A) the gross income inclusion set forth within
Section 409A(a)(1)(A) of the Code or (B) the interest and additional tax set
forth within Section 409A(a)(1)(B) of the Code (together, referred to herein as
the “Section 409A Penalties”), including, where appropriate, the construction of
defined terms to have meanings that would not cause the imposition of Section
409A Penalties.  In no event shall the Company be required to provide a tax
gross-up payment to Employee with respect to any Section 409A Penalties.
 
(iii) Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements provided under this Agreement during any calendar
year shall not affect in-kind benefits or reimbursements to be provided in any
other calendar year, other than an arrangement providing for the reimbursement
of medical expenses referred to in Section 105(b) of the Code, and are not
subject to liquidation or exchange for another benefit.  Notwithstanding
anything to the contrary in this Agreement, reimbursement requests must be
timely submitted by Employee and, if timely submitted, reimbursement payments
shall be promptly made to Employee following such submission, but in no event
later than December 31st of the calendar year following the calendar year in
which the expense was incurred.  In no event shall Employee be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred.  This Section 9(h)(iii) shall
only apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Employee.
 
(iv) Additionally, in the event that following the date hereof the Company or
Employee reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Company and
Employee shall work together to adopt such amendments to this Agreement or adopt
other policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to (A) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (B) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.
 
(i) Remedies
 
.  All rights or remedies specified for a party herein shall be cumulative and
in addition to all other rights and remedies of the party hereunder or under
applicable law.
 
 
10

--------------------------------------------------------------------------------

 
 
(j) Assignment
 
.  The performance of Employee is personal hereunder, and Employee agrees that
Employee shall have no right to assign and shall not assign or purport to assign
any rights or obligations under this Agreement.  This Agreement may be assigned
or transferred by the Company; and nothing in this Agreement shall prevent the
consolidation, merger or sale of the Company or a sale of any or all or
substantially all of its assets.  Subject to the foregoing, this Agreement shall
be binding upon and shall inure to the benefit of the parties and their
respective heirs, legal representatives, successors, and permitted assigns, and
shall not benefit any person or entity other than those specifically enumerated
in this Agreement.
 
(k) Parties in Interest
 
.  Nothing in this Agreement shall confer any rights or remedies under or by
reason of this Agreement on any persons other than the parties hereto and their
respective successors and permitted assigns nor shall anything in this Agreement
relieve or discharge the obligation or liability of any third person to any
party to this Agreement, nor shall any provision give any third person any right
of subrogation or action over or against any party to this Agreement.
 
(l) Construction
 
.  The terms of this Agreement have been negotiated by the parties hereto, and
no provision of this Agreement shall be construed against either party as the
drafter thereof.
 
(m) Interpretation
 
.  This Agreement shall be construed as a whole, according to its fair
meaning.  Sections and section headings contained in this Agreement are for
reference purposes only, and shall not affect in any manner the meaning or
interpretation of this Agreement.  Unless the context of this Agreement
otherwise requires, (i) words of any gender shall be deemed to include each
other gender; (ii) words using the singular or plural number shall also include
the plural or singular number, respectively; and (iii) the terms “hereof,”
“herein,” “hereby,” “hereto,” and derivative or similar words shall refer to
this entire Agreement.
 
(n) Notice
 
.  Any notices, consents, agreements, elections, amendments, approvals and other
communications provided for or permitted by this Agreement or otherwise relating
to this Agreement shall be in writing and shall be deemed effectively given upon
the earliest to occur of the following: (i) upon personal delivery to such
party; (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day;
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; (iv) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt; or (v) upon actual receipt by the party to be
notified via any other means (including public or private mail, electronic mail
or telegram); provided, however, that notice sent via electronic mail shall be
deemed duly given only when actually received and opened by the party to whom it
is addressed.  All communications shall be sent to the party’s address set forth
on the signature page below, or at such other address as such party may
designate by ten (10) days advance written notice to the other parties in
accordance with this Section 9(n).
 
(o) Survival
 
.  The terms and provisions of the Company’s and Employee’s obligations or
agreements under Sections 4, 5, 6, 7, 8 and 9 herein shall survive any
termination of Employee’s employment hereunder, the termination of this
Agreement and will be construed as agreements independent of any other
provisions of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(p) Counterparts
 
.  This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.  This Agreement may be executed and
delivered by facsimile, or by email in portable document format (.pdf) and
delivery of the executed signature page by such method will be deemed to have
the same effect as if the original signature had been delivered to other the
parties.
 
(q) Authority
 
.  Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
 
(r) Entire Agreement
 
.  This Agreement is intended to be the final, complete, and exclusive statement
of the terms of Employee’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein.  To the extent that the practices,
policies or procedures of the Company, nor or in the future, apply to Employee
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control.  Any subsequent change in Employee’s duties, position,
or compensation will not affect the validity or scope of this Agreement.
 
(s) EMPLOYEE ACKNOWLEDGEMENT
 
.  EMPLOYEE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL COUNSEL CONCERNING THIS
AGREEMENT AND HAS OBTAINED AND CONSIDERED THE ADVICE OF SUCH LEGAL COUNSEL TO
THE EXTENT EMPLOYEE DEEMS NECESSARY OR APPROPRIATE, THAT EMPLOYEE HAS READ AND
UNDERSTANDS THE AGREEMENT, THAT EMPLOYEE IS FULLY AWARE OF ITS LEGAL EFFECT, AND
THAT EMPLOYEE HAS ENTERED INTO IT FREELY BASED ON EMPLOYEE’S OWN JUDGMENT AND
NOT ON ANY REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT.
 
[SIGNATURES TO FOLLOW]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.
 
 
“COMPANY”
   
GWIRE CORPORATION,
a Utah corporation
   
By:
Name:
Title:
   
Address:
           
“EMPLOYEE”
           
David Lee
   
Address:
 
Telephone:
 
Facsimile:
 
Email:

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
 